                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                       AT CHATTANOOGA

ROBERT EUGENE HULAN,                                      )
                                                          )          Case No. 1:19-cv-5
         Plaintiff,                                       )
                                                          )          Judge Travis R. McDonough
v.                                                        )
                                                          )          Magistrate Judge Christopher H. Steger
COFFEE COUNTY MUNICIPAL et al.,                           )
                                                          )
         Defendants.                                      )


                                                      ORDER



         On March 4, 2019, United States Magistrate Judge Christopher H. Steger filed his Report

and Recommendation (Doc. 6) pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil

Procedure 72(b). Magistrate Judge Steger concluded that Plaintiff’s complaint does not state a

claim for which relief can be granted and accordingly recommended that this action be dismissed

and Plaintiff’s application to proceed in forma pauperis (Doc. 2) be denied as moot. (Doc. 6, at

1.)

         Neither party has filed objections to Magistrate Judge Steger’s Report and

Recommendation.1 Nevertheless, the Court has conducted a reviewed the Report and

Recommendation, as well as the record, and it agrees with Magistrate Judge Steger’s




1
  Magistrate Judge Steger specifically advised the parties that they had 14 days in which to object to the Report and
Recommendation and that failure to do so would waive his right to appeal. (Doc. 6, at 3); see Fed. R. Civ. P.
72(b)(2); see also Thomas v. Arn, 474 U.S. 140, 148–51 (1985) (noting that “[i]t does not appear that Congress
intended to require district court review of a magistrate’s factual or legal conclusions, under a de novo or any other
standard, when neither party objects to those findings”). Even taking into account the three additional days for
service provided by Fed. R. Civ. P. 6(d), the period in which Plaintiff could timely file any objections has now
expired.
well-reasoned conclusions. Accordingly, this action is hereby DISMISSED, and Plaintiff’s

motion to proceed in forma pauperis (Doc. 2) is DENIED AS MOOT.

       AN APPROPRIATE JUDGMENT WILL ENTER.

                                           /s/ Travis R. McDonough
                                           TRAVIS R. MCDONOUGH
                                           UNITED STATES DISTRICT JUDGE




                                             2
